       Case 1:21-cv-00494-KWR-KK Document 12 Filed 07/06/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


LANIEL WOODARD,

               Plaintiff,

v.                                                                    1:21-cv-00494-KWR-KK

CITY OF ALBUQUERQUE, et al.

               Defendants.


           NOTICE OF RESOLUTION OF CLAIMS AGAINST DEFENDANTS

       COME NOW, Defendants City of Albuquerque and Matthew Torrez, by and through

their counsel of record, the Law Office of Jonlyn M. Martinez, LLC, and hereby notify the Court

of the resolution of Plaintiff’s claims against the Defendants in this matter.

                                       Respectfully submitted,

                                       LAW OFFICE OF JONLYN M. MARTINEZ, LLC

                                       By: Filed electronically on July 6, 2021
                                           JONLYN M. MARTINEZ
                                           Attorneys for Defendants
                                           P.O. Box 1805
                                           Albuquerque, NM 87103-1805
                                           (505) 247-9488


I hereby certify that a true and correct copy of
the foregoing was sent via CM/ECF to all counsel
of record on July 6, 2021:


/s/ Jonlyn M. Martinez
Jonlyn M. Martinez, Esq.
